Citation Nr: 0202985	
Decision Date: 04/02/02    Archive Date: 04/11/02

DOCKET NO.  00-22 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to February 1, 2000 
for an award of additional Department of Veterans Affairs 
compensation benefits for the veteran's spouse.  

(The issues of the veteran's entitlement to service 
connection for a bilateral knee disorder and bilateral hallux 
valgus and an increased disability evaluation for his 
bilateral talonavicular junction arthritis superimposed on 
pes planus will be subject of a later decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 

ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from December 1942 to July 
1946 and from October 1950 to June 1952.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 2000 rating decision of the St. Petersburg, Florida, 
Regional Office (RO) which determined that the veteran had 
not submitted well-grounded claims of entitlement to service 
connection for a bilateral knee disorder, bilateral hallux 
valgus, and hammertoes; denied those claims; and denied an 
increased disability evaluation for the veteran's bilateral 
talonavicular junction arthritis superimposed on pes planus.  
In May 2000, the RO denied an effective date prior to 
February 1, 2000 for the award of additional Department of 
Veterans Affairs (VA) compensation benefits for the veteran's 
spouse.  In January 2001, the veteran was afforded a hearing 
before a VA hearing officer.  In June 2001, the RO granted 
service connection for bilateral hammertoes; reviewed the 
veteran's claims for service connection for a bilateral knee 
disorder and bilateral hallux valgus on the merits; and 
denied the claims.  The veteran has been represented 
throughout this appeal by the American Legion.  

The Board is undertaking additional development on the issues 
of the veteran's entitlement to service connection for a 
bilateral knee disorder and bilateral hallux valgus and an 
increased disability evaluation for his bilateral 
talonavicular junction arthritis superimposed on pes planus 
pursuant to the authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by the Rules of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice, 
the Board will prepare a separate decision addressing these 
issues.  


FINDINGS OF FACT

1.  The veteran and his wife were married in April 1948.  

2.  In June 1993, the RO increased the evaluation for the 
veteran's service-connected bilateral talonavicular junction 
arthritis superimposed on pes planus from 10 to 30 percent 
and effectuated the award as of June 22, 1992.  

3.  In August 1993, the RO notified the veteran in writing of 
the increased evaluation for his bilateral talonavicular 
junction arthritis superimposed on pes planus and provided 
him with a Declaration of Status and Dependents (VA Form 
21-686c).  

4.  The veteran's completed Declaration of Status and 
Dependents (VA Form 21-686c) was received by the VA on 
January 28, 2000.  

5.  The veteran was awarded additional VA compensation 
benefits for his spouse effective as of February 1, 2000.  


CONCLUSION OF LAW

The criteria for an effective date prior to February 1, 2000 
for a grant of additional VA compensation benefits for the 
veteran's spouse have not been met.  38 U.S.C.A. §§ 1155, 
5107, 5110, 5111 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.31, 
3.401 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of the veteran's entitlement to an 
earlier effective date for the award of additional VA 
compensation benefits for his spouse, the Board observes that 
the VA has secured or attempted to secure all relevant 
documentation to the extent possible.  There remains no issue 
as to the substantial completeness of the veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.159, 3.326(a)).  The veteran has been 
advised by the statement of the case of the evidence that 
would be necessary for him to substantiate his claim.  The 
veteran was afforded a hearing before a VA hearing officer.  
The hearing transcript is of record.  Any duty imposed by 
VCAA, including the duty to assist and to provide 
notification, has been met.  


I.  Historical Review

An April 1948 marriage certificate states that the veteran 
was married to his wife in April 1948.  In June 1993, the RO 
increased the evaluation for the veteran's bilateral 
talonavicular junction arthritis superimposed on pes planus 
from 10 to 30 percent disabling and effectuated the award as 
of June 22, 1992.  In August 1993, the RO informed the 
veteran in writing of the award.  The RO also conveyed that 
veterans with a disability evaluated as 30 percent or more 
were potentially entitled to additional VA disability 
compensation for a spouse and other dependents.  It enclosed 
a Declaration of Status and Dependents (VA Form 21-686c) for 
the veteran to complete.  A January 2000 Declaration of 
Status and Dependents (VA Form 21-686c) from the veteran 
conveys that he was married to his wife in April 1947.  The 
completed form was received by the VA on January 28, 2000.  
In May 2000, the veteran was awarded additional VA 
compensation benefits for his spouse and the award was 
effectuated as of February 1, 2000.  

The veteran asserts that the record supports assignment of an 
effective date prior to February 1, 2000 for the award of 
additional VA compensation benefits for his spouse.  The 
assignment of the effective date for an award of additional 
compensation for a dependent is governed by 38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2001) and 38 C.F.R. § 3.401 (2001).  
The statute provides, in pertinent part, that:  

  (a)  Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor.  

***

  (f)  An award of additional 
compensation on account of dependents 
based on the establishment of a 
disability rating in the percentage 
evaluation specified by law for the 
purpose shall be payable from the 
effective date of such rating; but only 
if proof of the dependents is received 
within one year from the date of 
notification of such rating action.  38 
U.S.C.A. § 5110(f) (West 1991 & Supp. 
2001).  

The pertinent provisions of 38 C.F.R. § 3.401(b) (2001) 
clarify that:

  (b)  Dependent, additional compensation 
or pension for:  Latest of the following 
dates:  
  (1)  Date of the claim.  This term 
means the following, listed in their 
order of applicability:  
  (i)  Date of veteran's marriage, or 
birth of his or her child, or adoption of 
a child, if evidence of the event is 
received within 1 year of the event; 
otherwise.  
  (ii)  Date notice is received of the 
dependent's existence, if evidence is 
received within 1 year of the VA's 
request.  
  (2)  Date dependency arises.  
  (3)  Effective date of the qualifying 
disability rating provided evidence of 
dependency is received within 1 year of 
notification of such rating action.  

Regardless of the VA regulations concerning assigning 
effective dates of awards, the payment of monetary benefits 
based on original, reopened, or increased awards of 
compensation, pension, dependency and indemnity compensation 
may not be made for any period prior to the first day of the 
calendar month following the month in which the award became 
effective.  38 U.S.C.A. § 5111 (West 1991); 38 C.F.R. § 3.31 
(2001).  

If a veteran submits an incomplete application for VA 
benefits, the VA is required to notify the claimant of any 
evidence necessary to complete the application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2001); 38 C.F.R. § 3.158(a) (2001).  If 
the VA requests evidence, including information with regard 
to dependency, but such evidence is not furnished within one 
year of the notification, the claim is deemed abandoned, and 
no benefits may be paid or furnished based upon the 
application.  After the expiration of the one-year period, 
further action will not be taken unless a new claim is 
received.  38 U.S.C.A. §§ 5101(c)(2), 5103(a) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.158(a), 3.204(a)(1) (2001).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the VA's duty to assist the veteran in the 
proper development of his case is "not always a one-way 
street" and the veteran must be prepared to cooperate with 
the VA's efforts to obtain all relevant evidence.  Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  38 C.F.R. § 3.158(a).  

In a May 2000 written statement, the veteran advanced that he 
never received either the August 1993 RO notice of the award 
of a 30 percent for his arthritic disorder or the Declaration 
of Status and Dependents (VA Form 21-686c) which accompanied 
it.  At the January 2001 hearing, the veteran testified that 
he had been asked by a county veteran's service 
representative why he was receiving VA benefits at the rate 
for an unmarried veteran.  The veteran related to the 
representative that he had been married since 1948.  He 
subsequently completed a Declaration of Status and Dependents 
(VA Form 21-686c) which precipitated the February 1, 2000 
award of additional compensation benefits for his spouse.  He 
reiterated that he had never received the August 1993 RO 
notice and enclosed Declaration of Status and Dependents (VA 
Form 21-686c).  He acknowledged that the August 1993 notice 
was properly addressed.  
The Board has reviewed the evidence of record including the 
veteran's testimony and statements on appeal.  The June 1993 
award of a 30 percent evaluation for his arthritic disorder 
rendered the veteran eligible for an award of additional 
compensation for his dependents.  In August 1993, the RO 
informed the veteran of the award and provided him with a 
Declaration of Status and Dependents (VA Form 21-686c) to 
complete.  The veteran submitted a completed Declaration of 
Status and Dependents (VA Form 21-686c) which was received by 
the VA on January 28, 2000, over six years following the RO's 
August 1993 notice.  Therefore, the Board finds that February 
1, 2000, the first day of the month following receipt of 
evidence of the dependent's existence following the award of 
the qualifying evaluation, is the appropriate effective date 
for the award of additional VA compensation benefits for the 
veteran's spouse.  38 U.S.C.A. §§ 5110, 5111 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.31, 3.401 (2001).  

In addressing the veteran's contentions that he never 
received the RO's August 1993 notice and enclosed form, the 
Board notes that the veteran acknowledged that it was sent to 
his then-current address of record.  There is no indication 
in the record that the notice was returned to the RO as 
undeliverable.  In addressing a similar factual scenario 
wherein a veteran argued that he had not been informed of an 
adverse rating decision, the Court held that:

As to his contention that he never 
received notice of the 1949 rating 
action, principles of administrative 
regularity dictate a presumption that 
government officials "have properly 
discharged their official duties."  
United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926).  We must 
presume, then, that the Secretary of 
Veterans Affairs and the RO properly 
discharged their duties by mailing a copy 
of the RO decision to the latest address 
then of record.  Saylock v. Derwinski, 3 
Vet. App. 394, 395 (1992).  

Therefore, the Board concludes that the veteran received the 
August 1993 notice and the enclosed Declaration of Status and 
Dependents (VA Form 21-686c).  Accordingly, an effective date 
prior to February 1, 2000 for the award of additional VA 
compensation benefits for the veteran's spouse is not 
warranted.  


ORDER

An effective date prior to February 1, 2000 for the award of 
additional VA compensation benefits for the veteran's spouse 
is denied.  



		
	J. T. Hutcheson
Acting Member, Board of Veterans' Appeals

 



